Title: To George Washington from Major General John Sullivan, 31 May 1779
From: Sullivan, John
To: Washington, George



Dear General
Easton [Pa.] May 31st 1779

I Last Evening returned from the Great Swamp for which place I Set off the Day before I found the Road Cleared to within twenty three miles of wyoming & through all the Difficult parts of the Swamp Colo. Cilleys Regt has Joined Courtlandts & Spensers to assist in Clearing the Road. I find that those persons who pretended to know the Country misrepresented matters Exceedingly The Indian Path was no kind of advantage nor does the Road now Cut follow it half a mile in the whole way the Road is new Cut the whole Distance & through a Country the most Difficult I Ever Saw—it is not possible for a Country to be Thicker with wood among which the Laurels are So thick that a man cannot get through them but on his hands & Knees The number of Sloughs & Creeks are almost Incredible nothwithstanding all these Difficulties Cols. Courtland & Spenser have So Exerted themselves as to have a Road very passable for a Coach. They & their men have great merit for their Industry what now remains is nothing Compared with what they have done. on my Return I was Honored with your Excellenceys favor of the 28 with its Inclosures Copies of which I immediately forwarded to General Hand Lt Colo. Smith will Join him tomorrow by 12 of Clock with 200 men ogdens Regt moves for wyoming tomorrow Leaving their Baggage to Come on with the Army the Road will be ready for the Army in five Days If your Excellencey has any further orders or Instructions I shall be happy to receive them. I have the Honor to Inclose your Excellencey Copy of a Letter from Colo. Blain that you may See our prospects on the Susqehannah & wish your Excelly to advise me when you think proper for us to move on I think the Detachments Sent on will be Sufficient to Secure wyoming against any attack & to afford Sufficient Guards for the Stores Especially as three Regiments are So near & Constantly moving nearer to the Garrison I have wrote in the most pressing terms to the President & Councils of Pensylvania to Send on their ranging Companies to Guard the Stores on the Susquehannah & if they are not ready to order out Some militia for the purpose as the Sending troops from hence would be attended with great Delay & the Fatigue to the Troops would be highly Injurious. I have Ever feared more Delay from the Susquehannah than from this Quarter for Difficult as the Country is the road would have been Compleated to wyoming before this Day if the weather had not been So unfavourable we have been oblidged to Bridge the Talehannah & Several other Creeks not Laid Down in any of our maps but as the Country is without any Hills it will be an Exellent road when Compleated—I Shall in Consequence of your Excellenceys Instructions be as favorable as possible in my Demands for Supplies in future—I have the Honor to be with the most profound Respect Dr General yr Excellys most obedt Servant
Jno. Sullivan
